COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN THE INTEREST OF A. C. M., A                 §              No. 08-18-00014-CV
  CHILD,
                                                 §                 Appeal from the
                       Appellant.
                                                 §               383rd District Court

                                                 §            of El Paso County, Texas

                                                 §               (TC# 2008AG5651)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until July 19, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Michelle E. Smith, Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before July 19, 2018.

       IT IS SO ORDERED this 18th day of June, 2018.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.